               Case 20-50447-grs                  Doc 1     Filed 03/12/20 Entered 03/12/20 14:30:46                              Desc Main
                                                            Document      Page 1 of 21

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF KENTUCKY

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                ATALO HOLDINGS, INC.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA ATALO
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5855 ROCKWELL RD
                                  Winchester, KY 40391
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Clark                                                           Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  4274 COLBY ROAD Winchester, KY 40391
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       WWW.ATALOHOLDINGS.COM


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 20-50447-grs                  Doc 1        Filed 03/12/20 Entered 03/12/20 14:30:46                                   Desc Main
                                                                 Document      Page 2 of 21
Debtor    ATALO HOLDINGS, INC.                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                  proceed under Subchapter V of Chapter 11.
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 20-50447-grs               Doc 1        Filed 03/12/20 Entered 03/12/20 14:30:46                                 Desc Main
                                                             Document      Page 3 of 21
Debtor   ATALO HOLDINGS, INC.                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?

                                                It needs to be physically secured or protected from the weather.

                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                                                              4274 COLBY ROAD
                                             Where is the property?           Winchester, KY, 40391-0000
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?

                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 20-50447-grs              Doc 1       Filed 03/12/20 Entered 03/12/20 14:30:46                                Desc Main
                                                            Document      Page 4 of 21
Debtor    ATALO HOLDINGS, INC.                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 12, 2020
                                                  MM / DD / YYYY


                             X   /s/ WILLIAM R. HILLIARD, JR.                                             WILLIAM R. HILLIARD, JR.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ John T. Hamilton, Esq.                                                Date March 12, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 John T. Hamilton, Esq. 28127
                                 Printed name

                                 Gess Mattingly & Atchison, P.S.C.
                                 Firm name

                                 201 W. Short Street, Ste. 102
                                 Lexington, KY 40507
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (859) 252-9000                Email address      jhamilton@gmalaw.com

                                 28127 KY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
    Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                                Document      Page 5 of 21


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         4274 COLBY, LLC
                         4274 COLBY ROAD
                         Winchester KY 40391


                         A GREGORY SHEANSHANG AMENDED & RESTATED
                         2850 HENKLE DRIVE
                         Lebanon OH 45036


                         AARON NEWCOME
                         190 EASTVIEW LANE
                         Campbellsville KY 42718


                         ACS LABORATORY
                         2424 N. FEDERAL HIGHWAY, STE 455
                         Boca Raton FL 33431-7747


                         ACTION PEST CONTROL - COLBY
                         ACTION PEST CONTROL - LEXINGTON
                         PO BOX 5759
                         Evansville IN 47716


                         ACTION PEST CONTROL - ROCKWELL
                         2301 S. GREEN RIVER RD
                         Evansville IN 47715


                         ADAM BURKE
                         483 HURRICANE ROAD
                         Jonesville VA 24263


                         AGRICULEX, INC
                         1-59 SUBURBAN AVE
                         GUELPH ON, CANADA N1E-6B4


                         ALEX BOONE
                         376 SOUTH BROADWAY
                         Lexington KY 40508


                         ALISTAIR HODGSON
                         6515 VISTA DEL MAR, UNIT C
                         Playa Del Rey CA 90293


                         ALVIN BAMBERGER
                         166 CUTCHIN ROAD
                         Vancleve KY 41385
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document      Page 6 of 21



                     AMERICAN SHAMAN
                     2405 SOUTHWEST BLVD
                     Kansas City MO 64108


                     AMERICAN WELDING & GAS
                     PO BOX 74008003
                     Chicago IL 60674-8003


                     ANDREW GRAVES
                     5081 WINCHESTER RD
                     Lexington KY 40509


                     ANDY ROSE
                     3135 IRONWORKS ROAD
                     Mount Sterling KY 40353


                     ANNE BYELEIN HOLLAN REVOCABLE TRUST
                     1402 SOMERHILL WAY
                     Louisville KY 40223


                     ASHLEY EMMONS
                     301 CREEK ROAD
                     Flemingsburg KY 41041


                     AT&T
                     PO BOX 5019
                     Carol Stream IL 60197-5019


                     AXXON ROBOTICS, LLC
                     01350 W. MILIATARY ROAD
                     Portland OR 97219


                     BACKFLOW TESTING & SOLUTIONS, INC.
                     6 FAY AVENUE
                     Jeffersonville IN 47130


                     BARBARA MILLER
                     5291 SCUFFLETOWN ROAD
                     Barboursville VA 22923-8652


                     BEN SWEGER
                     793 STONEY RUN RD
                     Richmond KY 40475
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document      Page 7 of 21



                     BILLY MARTIN
                     947 DARBY HOLLOW
                     Grayson KY 41143


                     BLUE & CO, LLC
                     250 W. Main Street, Ste 2900
                     Lexington KY 40507


                     BP FUNDING GROUP, LLC
                     536 LAKESHORE DRIVE
                     Lexington KY 40502


                     BRACKISH SOLUTIONS, LLC
                     102 CREEK VISTA WAY
                     Columbia SC 29206


                     BRADLEY HORD
                     3836 WALLINGFORD RD
                     Flemingsburg KY 41041


                     BRANDON WHITE
                     6375 WADES MILL ROAD
                     Mount Sterling KY 40353


                     BRENNAN GILKISON
                     757 CALLAWAY WHITE RD
                     Winchester KY 40391


                     BRENT CORNETT
                     6831 MCWHORTER ROAD
                     London KY 40741


                     BYPASS RENTAL
                     845 BYPASS RD
                     Winchester KY 40391


                     CABO HOLDINGS, LLC
                     C/O DOUG BOONE
                     4195 BRIAR HILL ROAD
                     Lexington KY 40516


                     CANNABUSINESS LABORATORIES
                     2554 PALUMBO DRIVE
                     Lexington KY 40509
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document      Page 8 of 21



                     CANNAMARK
                     C/O GREG JONES
                     801 E. CAMPBELL RD, STE. 165
                     Richardson TX 75081


                     CANON FINANCIAL SERVICES, INC.
                     14904 COLLECTIONS CENTER DR.
                     Chicago IL 60693-0149


                     CANTRELL SUPPLY
                     245 N. MAIN STREET
                     Winchester KY 40391


                     CARDMEMBER SERVICE
                     PO BOX 790408
                     Saint Louis MO 63179-0408


                     CBD BAKER, INC.
                     743 EGGLETON RD
                     STIRLING, ON, CANADA KOK-3E0


                     CERILLIANT
                     811 PALMA DRIVE, STE. A
                     Round Rock TX 78665


                     CHAD WRINN
                     100 DOW ADKINS RD
                     Corbin KY 40701


                     CHARLES T. CREECH
                     1025 RUSSELL CAVE ROAD
                     Lexington KY 40505


                     CHARLES T. CREECH, INC.
                     4100 HERALDRY COURT
                     Lexington KY 40513


                     CHRIS HICKERSON
                     714 CREEK ROAD
                     Flemingsburg KY 41041


                     CINTAS CORP 5460
                     PO BOX 631025
                     Cincinnati OH 45263-1025
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document      Page 9 of 21



                     CINTAS FIRE
                     PO BOX 636525
                     Cincinnati OH 45263-6525


                     CODY THOMPSON
                     900 COLEMAN ROAD
                     Tazewell TN 37879


                     COLOMBIA GAS OF KENTUCKY
                     PO BOX 742523
                     Cincinnati OH 45274-2523


                     COLONIAL LIFE
                     PO BOX 1365
                     Columbia SC 29202-1365


                     CONTAINER AND PACKAGING
                     PO BOX 84144
                     Seattle WA 98124-5444


                     CORNETT ENTERPRISES
                     6831 MCWHORTER RD
                     London KY 40741


                     CREATIVE COFFEE
                     PO BOX 160
                     Winchester KY 40392


                     DARRELL MCKEEHAN
                     5838 HWY 472
                     Manchester KY 40962


                     DAVID SHEPHERD
                     6314 FLEMINGSBURG ROAD
                     Mayslick KY 41055


                     DAYTON FREIGHT
                     PO BOX 340
                     Vandalia OH 45377


                     DEAN HOLLER
                     2251 HILLDALE DRIVE
                     Rock Hill SC 29732
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document     Page 10 of 21



                     DINSMORE & SHOHL, LLP
                     LEXINGTON FINANCIAL CENTER
                     250 WEST MAIN STREET, STE 1400
                     Lexington KY 40507


                     DR. BLAKE R. AND REBECCA H. BURCHETTE
                     715 NORTH ARNOLD AVE
                     Minnie KY 41651


                     DUSTIN HICKERSON
                     714 CREEK ROAD
                     Flemingsburg KY 41041


                     EBM
                     1408 VERSAILLES RD
                     Lexington KY 40504


                     EDDIE TINCHER
                     3670 MYERS ROAD
                     Carlisle KY 40311


                     EF COMFORT
                     166 ST. MARGARET DR.
                     Lexington KY 40502


                     ELECTRON FARM PUBLICATIONS
                     1226 GHENT RD
                     Lexington KY 40502


                     ERIC BLANDFORD
                     180 FALCONCREST DRIVE
                     Lebanon KY 40033


                     ERNIE FIELDS
                     279 JOE FIELDS LANE
                     Rutledge TN 37861


                     EUROFINS MICROBIOLOGY LABS, INC.
                     12701 PLANTSIDE DR
                     Louisville KY 40299


                     EVAN OBRECHTT ALBERT
                     712 BROOKHILL DRIVE
                     Lexington KY 40502
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document     Page 11 of 21



                     GARRY KEENEY
                     381 HWY 235
                     Nancy KY 42544


                     GARY CUPP
                     2420 ROUGH CREEK ROAD
                     London KY 40744


                     GENCANNA GLOBAL USA, INC.
                     321 VENABLE ROAD
                     Winchester KY 40391


                     GESS MATTINGLY & ATCHISON, PSC
                     201 WEST SHORT STREET, STE. 102
                     Lexington KY 40507


                     GREENFIELD GLOBAL
                     58 VALE RD
                     Brookfield CT 06804-3967


                     GREENHOUSE GREEN, LLC
                     11705 BOYETTE RD. #189
                     Riverview FL 33569


                     GUY M. GRAVES
                     201 W. SHORT STREET, STE. 102
                     Lexington KY 40507


                     HARBOR STEEL AND SUPPLY CORPORATION
                     2381 INNOVATION DR
                     Lexington KY 40511


                     HGI HEMP PRODUCTION SERVICES, INC.
                     22256 100 AVE.
                     LANGLEY, BC, CANADA V1M 3V5


                     HIGHBRIDGE
                     PO BOX 100
                     3830 HIGHBRIDGE RD
                     Wilmore KY 40390-0100


                     INTELLIGENT SMART SOLUTIONS
                     3270 BLAZER PARKWAY, SUITE 100
                     Lexington KY 40509
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document     Page 12 of 21



                     IPFS CORPORATION
                     24722 NETWORK PLACE
                     Chicago IL 60673-1247


                     J.H. GRAVES, III
                     5081 WINCHESTER RD
                     Lexington KY 40508


                     JACOB A. CHRISTNER
                     575 MILLER STATION LANE
                     Cynthiana KY 41031


                     JAKE LOGSDON
                     6770 PACK CHURCH ROAD
                     Rumsey KY 42371


                     JAMES KEITH
                     3735 GRATZ ROAD
                     Owenton KY 40359


                     JASON BURGIN
                     232 FAIRVIEW STREET
                     Pleasureville KY 40057


                     JASON GIFFORD
                     6266 HWY 68
                     Maysville KY 41056


                     JASON WADE
                     2505 HORAN LANE
                     Springfield KY 40069


                     JEANNADESIGN.COM
                     PO BOX 12083
                     Lexington KY 40508


                     JEFFREY DALE
                     177 COLONY DRIVE
                     Cynthiana KY 41031


                     JOE COLLINS
                     6462 US 68
                     Mayslick KY 41055
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document     Page 13 of 21



                     JOHN BELL
                     3650 PARIS PIKE
                     Georgetown KY 40324


                     JOHN COLLIGAN JR.
                     4445 HWY 127 NORTH
                     New Liberty KY 40355


                     JOHN TUGGLE
                     775 EAGLE HILL ROAD
                     Glencoe KY 41046


                     JORDAN COMBS
                     6218 HWY 92
                     Rutledge TN 37861


                     JOSEPH W. AND SUE G. HICKEY
                     1729 BEACON HILL ROAD
                     Lexington KY 40504


                     JOSHUA HEARN
                     422 ROLAND AVENUE
                     Owenton KY 40359


                     KCA LABORATORIES
                     232 NORTH PLAZA DR
                     Nicholasville KY 40356


                     KENTUCKY AMERICAN WATER
                     PO BOX 790247
                     Saint Louis MO 63179-0247


                     KENTUCKY COMMERCIAL
                     881 NEWTOWN PIKE
                     Lexington KY 40511


                     KENTUCKY DEPARTMENT OF REVENUE
                     PO BOX 491
                     501 HIGH STREET
                     Frankfort KY 40602-0491


                     KENTUCKY LOGISTICS SERVICES, LLC
                     PO BOX 4491
                     Winchester KY 40392
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document     Page 14 of 21



                     KENTUCKY SEED IMPROVEMENT ASSN, INC.
                     3250 IRON WORKS PIKE
                     Lexington KY 40511-8470


                     KENTUCKY STATE TREASURER
                     PO BOX 718
                     Frankfort KY 40602-0718


                     KEVIN C. WATKINS
                     1130 MYERS ROAD
                     Carlisle KY 40311


                     KEVIN CORNETT
                     2424 HWY 638 LOOP
                     Manchester KY 40962


                     KEVIN DECKARD
                     179 JIM STRODE ROAD
                     Tompkinsville KY 42167


                     KEVIN EASTERLY
                     70 KATHERINE LANE
                     Greeneville TN 37743


                     LANDON WESTBROOK
                     1243 H.E. JOHNSON RD
                     Bowling Green KY 42103


                     LEAF
                     PO BOX 5066
                     Hartford CT 06115-5066


                     LEAFSEEDS MANAGEMENT, LLC
                     5081 WINCHESTER RD
                     Lexington KY 40508


                     LEEWOOD CORNETT
                     2036 HWY 638 LOOP
                     Manchester KY 40962


                     LENNIE WELCHER
                     433 TABB ROAD
                     Cecilia KY 42724
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document     Page 15 of 21



                     MARIMED, INC.
                     10 OCEANA WAY
                     Norwood MA 02062


                     MARION BUCHANAN
                     6122 METCALF MILL ROAD
                     Ewing KY 41039


                     MARK BURNETT
                     932 PARKERS MILL ROAD
                     Somerset KY 42501


                     MARK NIELSEN
                     116 PADDOCK DRIVE
                     Nicholasville KY 40356


                     MED SUPPLY PARTNERS
                     3715 ATLANTA INDUSTRIAL PKSY NW
                     STE B
                     Atlanta GA 30331-1063


                     MH EQUIPMENT
                     760 ENTERPRISE DRIVE
                     Lexington KY 40510


                     MICHAEL WATKINS
                     3455 EAST UNION ROAD
                     Carlisle KY 40311


                     MICROSOFT OFFICE
                     ATTN: OFFICE 365 BUSINESS PREMIUM
                     ONE MICROSOFT WAY
                     Redmond WA 98052-6399


                     MIKE CALEBS
                     9420 BARBOURVILLE RD
                     London KY 40744


                     MITCH COOPER
                     5410 SULPHUR WELL RD
                     Lexington KY 40509


                     MOBILE MINI
                     PO BOX 650882
                     Dallas TX 75265-0882
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document     Page 16 of 21



                     MONTANA VENTURES I, LLC
                     C/O GUY M. GRAVES
                     201 W. SHORT STREET, STE. 102
                     Lexington KY 40507


                     NEW LONDON TOBACCO MARKET, INC.
                     C/O WILLIAM BROWNLOW
                     420 TOBACCO ROAD
                     London KY 40741


                     NEW LONDON TOMBACCO MARKET
                     PO BOX 340
                     London KY 40743


                     OFFICE DEPOT
                     PO BOX 633301
                     Cincinnati OH 45263-3301


                     OGDEN H. HILLIARD
                     2056 NORBORNE DRIVE
                     Lexington KY 40502


                     OLD DOMINION FREIGHT LINE, INC.
                     PO BOX 198475
                     Atlanta GA 30384-8475


                     ORR SAFETY
                     1266 RELIABLE PARKWAY
                     Chicago IL 60686


                     PACKAGING UNLIMITED
                     1121 WEST KENTUCKY ST
                     Louisville KY 40210


                     PHILLIP JACOBS
                     2236 HILLDALE DRIVE
                     Rock Hill SC 29732


                     PROVERDE LABORATORIES
                     420 FORTUNE BLVD
                     Milford MA 01757


                     QUINTIN ROGERS
                     292 OWENS HOLLOW
                     Speedwell TN 37870
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document     Page 17 of 21



                     R.L. JAMES
                     5450 JAMES LANE
                     Lexington KY 40513


                     ROBBIE BALDWIN
                     411 FAIRHOLME WAY
                     Winchester KY 40391


                     ROBBY NEWSOM
                     5752 ENERGY ROAD
                     Whick KY 41390


                     ROBBY VANHOOK
                     2883 GRAY'S RUN PK
                     Cynthiana KY 41031


                     ROBERT LIVINGOOD
                     2510 HEADQUARTERS ROAD
                     Cynthiana KY 41031


                     ROSE PROPERTIES WINCHESTER, LLC
                     C/O STEVE ROSE
                     PO BOX 616
                     Winchester KY 40392


                     RUMPKE
                     PO BOX 538710
                     Cincinnati OH 45253


                     RUMPKE
                     3700 STRUBLE RD
                     Cincinnati OH 45251-4952


                     RYAN IVEY
                     1960 ESTILL HACCKNEY ROAD
                     Eubank KY 42567


                     RYAN PERKINS
                     470 HWY 227
                     New Liberty KY 40355


                     SCOTT LEE
                     283 CALVERY CHURCH ROAD
                     Lebanon KY 40033
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document     Page 18 of 21



                     SCOTT T. RICKMAN
                     MORGAN POTTINGER MCGARVEY
                     175 EAST MAIN STREET, STE 200
                     Lexington KY 40507


                     SHIMADZU SCIENTIFIC INSTRUMENTS, INC.
                     PO BOX 200511
                     Pittsburgh PA 15251-0511


                     SIGMA-ALDRICH
                     PO BOX 535182
                     Atlanta GA 30353-5182


                     SONITROL OF LEXINGTON, INC.
                     3166 CUSTER DR
                     Lexington KY 40517


                     SOUTHERN STATES
                     21 PENDLETON STREET
                     Winchester KY 40391-1537


                     TERRY HUTCHINSON
                     3545 KNOXVILLE ROAD
                     Dry Ridge KY 41035


                     THOMAS D. BULLOCK
                     J. ROSS STINETORF
                     BULLOCK & COFFMAN, LLP
                     234 N. LIMESTONE STREET
                     Lexington KY 40507


                     THOMAS W. HUTCHENS
                     101 RICKARD LANE
                     Winchester KY 40391


                     THREEWIRE
                     1890 STAR SHOOT PKWY STE 170-347
                     Lexington KY 40509


                     TOM BENNETT
                     120 ARROWHEAD ROAD
                     Louisville KY 40207
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document     Page 19 of 21



                     TRADITIONAL BANK, INC.
                     SHORT STREET BANKING CENTER
                     163 WEST SHORT STREET
                     Lexington KY 40507


                     TROY COLLINS
                     1345 SIPPLE ROAD
                     Dry Ridge KY 41035


                     TURNER LABELS
                     112 COMMERCE DR
                     Nicholasville KY 40356


                     TYLER THOMPSON
                     1080 GEORGE BEAVIN RD
                     Loretto KY 40037


                     U-LINE
                     PO BOX 88741
                     Chicago IL 60680-1741


                     USA CONTAINERS
                     1069 TOWNSHIP ROAD 1950 E
                     Smithshire IL 61478


                     VINCENT CORPORATION
                     2810 E. 5TH AVE.
                     Tampa FL 33605


                     W. KEITH RANSDELL
                     RANSDELL, ROACH & ROYSE, PLLC
                     176 PASADENA DRIVE
                     BUILDING ONE
                     Lexington KY 40503


                     WESLEY WELLS
                     1688 OLD MIDDLESBORO HWY
                     La Follette TN 37766


                     WESTON E. OVERTURF
                     SARAH L. FOWLER
                     MATTINGLY BURKE COHEN & BIEDERMAN, LLP
                     155 E. MARKET STREET, STE. 400
                     Indianapolis IN 46204
Case 20-50447-grs   Doc 1   Filed 03/12/20 Entered 03/12/20 14:30:46   Desc Main
                            Document     Page 20 of 21



                     WILLIAM M. THOMPSON, III
                     THOMPSON & THOMPSON, PLLC
                     PO BOX 851
                     Somerset KY 42502


                     WILLIAM R. HILLIARD JR.
                     1265 HUGHES LANE
                     Lexington KY 40511-8405


                     WILLIAM R. HILLIARD, JR.
                     1265 HUGHES LANE
                     Lexington KY 40511


                     WILLIAM SHIPLEY
                     230 DAIRY LANE
                     Speedwell TN 37870


                     WORLDWIDE EXPRESS
                     29228 NETWORK PLACE
                     Chicago IL 60673


                     ZELDON ANGEL
                     PO BOX 904
                     Winchester KY 40392


                     ZELIOS, INC.
                     2297 MW TORREY PINES DRIVE
                     BEND OR 97703


                     ZOOM ESSENCE
                     1131 VICTORY PLACE
                     Hebron KY 41048
             Case 20-50447-grs                       Doc 1           Filed 03/12/20 Entered 03/12/20 14:30:46             Desc Main
                                                                     Document     Page 21 of 21



                                                               United States Bankruptcy Court
                                                                      Eastern District of Kentucky
 In re      ATALO HOLDINGS, INC.                                                                           Case No.
                                                                                    Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for ATALO HOLDINGS, INC. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 March 12, 2020                                                        /s/ John T. Hamilton, Esq.
 Date                                                                  John T. Hamilton, Esq. 28127
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for ATALO HOLDINGS, INC.
                                                                       Gess Mattingly & Atchison, P.S.C.
                                                                       201 W. Short Street, Ste. 102
                                                                       Lexington, KY 40507
                                                                       (859) 252-9000 Fax:(859) 233-4269
                                                                       jhamilton@gmalaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
